EXHIBIT 10.5

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omission.

 

LOGO [g704641mm1.jpg]

2014 SALES COMMISSION PLAN

January 1, 2014

Jack Abrams

MKS Sales

Plan Objective:

The MKS Sales Commission Plan or SCP is intended to attract and retain high
quality talent and to motivate participants of the SCP to build and sustain
value for the Company. Participants are eligible to receive a sales
commission/bonus payout based on MKS’s financial success and individual goals
and objectives that align with MKS’s Strategic Business Plan.

Policy:

The purpose of this document is to set forth the Company’s policies governing
Incentive Compensation under the SCP.

MKS is committed to providing compensation opportunities that, when performance
warrants, will be comparable to those provided by other companies with similar
revenues and operational characteristics.

The Company will attempt to set overall compensation at levels consistent with
rates paid by other companies for positions similar in importance and complexity
to those at MKS.

Sales commission/bonus plans will be structured so that when goals are achieved,
incentive awards will also be consistent with competitive pay levels. When
results exceed or fall short of goals, compensation will exceed or fall short of
competitive levels.

The Vice President, Human Resources is responsible for ensuring that actual pay
practices at MKS conform to the philosophy described above.

Effective Date:

This SCP will be in effect from January 1, 2014 to December 31, 2014, unless
revised or terminated during the year by the Company in its sole discretion.
This SCP will be reviewed and revised annually and semi-annually for Key
Accounts as determined by the agreed upon December and June forecasts. This SCP
supersedes and cancels all previous Sales Commission/Bonus Plans.

Eligibility:

Participation in the Sales Commission Plan will be determined each year by the
respective Director of Sales and/or the Vice President of Sales or respective
Group Vice President/GM with final approval by the CEO.

Definitions:

Base Compensation is defined as the Participant’s base salary earnings, prior to
the calculation of any commission/bonus or Incentive Compensation, in effect as
of January 1 of the current plan year. If an employee receives a compensation
adjustment during the year, the participant’s incentive target will be prorated
based upon the effective date. For effective dates of the first of the month
through the fifteenth of the month, the bonus payment will be prorated based on
the first of the month. For effective dates after the fifteenth of the month,
the incentive target will be prorated based on the first of the following month.

Bookings are defined as written customer Purchase Orders which have been
reviewed, approved and accepted by the Company in accordance with the standard
Company (a) contract review and approval process, and (b) purchase order review
and approval process. It is understood that only Bookings that fulfill all of
the above will be credited against the Participant’s Target and be included in
the calculation of the Participants’ Incentive Compensation payment under this
plan.

Company is defined as MKS Instruments or any of its subsidiaries.



--------------------------------------------------------------------------------

Customer Purchase Order(s) is defined as a written order to purchase standard
Company products.

Incentive Compensation is defined as the amount indicated in Attachment A to be
paid in accordance with the percentage of the Revenue or Bookings performance
level achieved.

Incentive Target is defined as the amount indicated in Attachment A.

Participant(s) is/are defined as current employees of the Company who both meet
the eligibility requirements, as stated below to participate in the Plan and
execute a copy of this Plan.

Revenue is defined as revenue that is recognized by the Company in accordance
with standard Company revenue recognition guidelines, policies and procedures,
and is recorded on official Company reports, records and financial statements as
Company revenue. Only Revenue that meets this definition will be credited
against the Participant’s Target and considered in the calculation of the
Participant’s Incentive Compensation payment under this Plan.

Shipment is defined as shipments of company products to customers. It is
understood that shipments will be credited against the Participant’s Target and
included in the calculation of the Participants’ Incentive Compensation payment
under this plan.

Targeted Incentive is the total amount of Incentive Compensation that would be
earned if 100% of all Target(s) was/ were met.

Payment of Incentive Compensation:

Participants are eligible to receive Incentive Compensation for the sale of
Company products and services included on all Bookings. Incentive Compensation
is earned and paid 100% upon shipment. Payments will be made on a monthly or
quarterly basis depending on the position, with some exceptions which are paid
annually. Following approval of the respective Group Vice President/GM and/or
Director of Sales, payments will be processed with the last bi-weekly payroll of
the month.

If shipments, which result in an Incentive Compensation payment, are
subsequently canceled or returned, these canceled orders will be debited against
the monthly/quarterly bookings currently accrued at the time of the
cancellation.

Commission/Bonus will be calculated per the performance level achieved by
applying the respective commission rate formula stated in Attachment A. The
amount of the Incentive Compensation is calculated by using the calculation
formula contained in Attachment A, and, if applicable, along with any threshold
or cap on the Incentive Compensation amount that Participant can earn under this
Plan.

Eligibility for full payment under this Plan is conditioned upon remaining
actively employed. For involuntary terminations, other than cause, Incentive
Compensation that has been fully earned by Participant prior to the termination
date shall be paid to Participant within forty-five (45) calendar days of
termination date.

Incentive Splits

In the event that more than one Participant participate in the same sale, the
Incentive Compensation will potentially be divided by the number of participants
to determine the incentive amount. Participants will only be eligible for
Incentive Compensation if they were actively involved in the selling process as
determined by the respective Director of Sales and/or the Vice President of
Sales or respective Group Vice President/GM.

Personnel Changes:

In the event of a transfer, promotion, leave of absence, territorial
realignment, or other personnel change, other than termination, that would
affect the Participant’s entitlement under this Plan, Incentive Compensation
shall be calculated from the first date of eligibility in the Plan up to the day
just prior to the effective date of the change in status of the Participant. For
effective dates of the first of the month



--------------------------------------------------------------------------------

through the fifteenth of the month, the bonus payment will be prorated based on
the first of the month. For effective dates after the fifteenth of the month,
the incentive target will be prorated based on the first of the following month.
For involuntary terminations, other than cause, Incentive Compensation that has
been fully earned by Participant prior to the termination date shall be paid to
Participant within forty-five (45) calendar days of termination date.

Administration:

Authority for the overall administration and interpretation of this SCP rests
entirely with the Company.

Disputes regarding the administration of this plan, calculation of Incentive
Compensation, or any other matter related to this Plan should be referred to the
President & Chief Executive Officer.

Plan Amendments:

Company reserves the right to amend, alter or discontinue the Plan at any time,
as a whole or as it may pertain to a particular transaction, for any reason.
Notice, which may be given in any form, of any such change will be provided to
Participant within a reasonable time. All Incentive Compensation earned under a
prior incentive plan but not paid shall be paid according to that plan.

Entire Agreement:

These terms and conditions, including Attachment A, constitute the entire
agreement between the Company and the Participant with respect to the subject
matter hereof and expressly supersedes all proposals and prior negotiations and
understandings, whether written or oral, between the Company and the Participant
with respect to the subject matter hereof.

Acknowledgement and Receipt:

My signature verifies that I have received a copy of the Sales Commission Plan
and Attachment for the Plan Period and agree to abide by its terms:

 

/s/ Jack Abrams

     

    3/28/14

   Jack Abrams, Senior VP, Global Sales       Date   

/s/ Gerald Colella

     

    3/28/14

   Gerald Colella, CEO & President       Date   

/s/ Marina Smith

     

    3/28/14

   Marina Smith, Director, Compensation & Benefits       Date   



--------------------------------------------------------------------------------

 

Attachment A

2014 Incentive Compensation Plan

MKS Accounts

 

Employee Name: Jack Abrams

 

Job Title: Sr. Vice President, Global Sales

 

Region (if applicable):

 

Products (if applicable): All MKS Products

 

Accounts (for Key Accounts):

 

Base Salary (in local currency):

 

Base Salary (in US$): $275,000

 

Total Incentive Comp at 100% achievement (in local currency):

 

Total Incentive Comp at 100% achievement (in US$): $192,500

 

Total Bookings Goal

$M

  

Commission Rate (or % of base)

  

Commission Target

[**]    70%    $192,500

Bookings

 

   

Bookings %
Target

   Bookings   % Bonus       70%    [**]   15%     74%    [**]   25%     77%   
[**]   35%     82%    [**]   50%     86%    [**]   60%     87%    [**]   63%    
88%    [**]   66%     89%    [**]   69%     91%    [**]   75%     95%    [**]  
85%     100%    [**]   100%     108%    [**]   125%     115%    [**]   150%    
123%    [**]   175%     130%    [**]   200%  